BERGER, Justice,
with whom JACOBS, Justice, joins, dissenting.
The majority denies benefits to an injured claimant, holding that the statutorily required notice of the applicable statute of limitations is adequate as a matter of law. It does so notwithstanding the fact that: 1) the “notice” was provided on a form titled “Receipt for Compensation Paid” (which was not even given to Brown for future reference); 2) the “notice” was buried in a paragraph below both the signature line and all of the information relevant to the stated purpose of the document; and 3) the “notice” does not state that the right to additional benefits is barred after five years; it says that claimant may petition for additional benefits “within five years.”
The majority acknowledges that the purpose of the statute of limitations notice requirement is to protect claimants. Absent legally adequate notice, the employer/insurer is precluded from raising a statute of limitations defense. Undoubtedly, the majority also is mindful of the settled law holding that workers’ compensation statutes should be liberally construed for the benefit of injured workers.17 Yet it declares this receipt to be legally adequate notice, saying the receipt “plainly” informed the claimant of the five-year statute of limitations. The majority apparently expects employees to read documents the way lawyers do — watching for every statement buried in the fine print, and appreciating the fact that, if they are permitted to file for additional benefits for five more years, they are not permitted to file for additional benefits after five years.
In response to this dissent, the majority says that it is applying the mandated liberal construction to benefit claimants by requiring that the notice be given in “clear and plain” language. Yet the majority acknowledges that this receipt should not be used in future cases as a notice of statute of limitations. It instructs the IAB to change the form to “provide more prominent notice of the statute of limitations.” In other words, the problem presented by this confusing receipt that doubles as a notice of limitations will be resolved for all future claimants. Too bad for Brown. She gets no relief.

. Johnson Controls, Inc. v. Fields, 758 A.2d 506, 509 (Del.2000).